1    Michael S. Kwun (SBN 198945)
     mkwun@kblfirm.com
2    Nicholas A. Roethlisberger (SBN 280497)
3    nroethlisberger@kblfirm.com
     KWUN BHANSALI LAZARUS LLP
4    555 Montgomery St., Suite 750
     San Francisco, CA 94111
5    Tel: (415) 630-2350
6    Ben Rosenfeld (SBN 203845)
7    ben.rosenfeld@comcast.net
     ATTORNEY AT LAW
8    3330 Geary Blvd., 3rd Floor East
     San Francisco, CA 94118
9    Tel: (415) 285-8091
     Fax: (415) 285-8092
10

11   Attorneys for Defendant
     ISIS LOVECRUFT
12

13                                UNITED STATES DISTRICT COURT
14
                                 NORTHERN DISTRICT OF CALIFORNIA
15
                                        OAKLAND DIVISION
16
     PETER TODD,                                    Case No.: 0).3+%+-.21.+ 
17
                    Plaintiff,                      ORDER (AS MODIFIED) GRANTING
18
                                                    DEFENDANT’S CO-COUNSEL BEN
19                  v.                              ROSENFELD’S REQUEST TO APPEAR
                                                    TELEPHONICALLY FOR HEARING
20   ISIS LOVECRUFT,                                ON AUGUST 22, 2019
21
                    Defendant.
22

23          %!"!#,"+$""," $"#

24   !'!! $$"#//(/-.3#.)--("$##$$"#

25   .3(/-.3(!$""&(#! $"#"!#*

26            !*""!##follow the protocol set forthin the #:

27   !!$!"f! "#!# $ *'$, available on the

28   court's website. 
                                                      ISTRIC
                                                 TES D      TC
                                               TA




                                                                     O
                                          S




                                                                      U
                                         ED
1




                                                                       RT
                                                                 D
                                                           RDERE




                                     UNIT
         AS MODIFIED*                 S S O O
                                              IT I
2
                                                          DIFIED
                                                 AS MO




                                                                              R NIA
3
                                                                  . Ryu




                                     NO
4    #) August 20, 2019                         onna M




                                                                             FO
                                             Judge D*'$
                                       *




                                      RT
5




                                                                         LI
                                       United States Magistrate Judge
                                              ER




                                          H




                                                                         A
6                                                  N                     C
                                                                     F
                                                       D IS T IC T O
                                                             R
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
